UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4857


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TERRY WIGGS,

                      Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:07-cr-00048-IMK-JSK-1)


Submitted:   February 16, 2012            Decided:   February 21, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia; Kristen Leddy, Research and Writing Specialist,
Martinsburg, West Virginia, for Appellant. William J. Ihlenfeld
II, United States Attorney, Shawn Angus Morgan, Assistant United
States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Terry     Lee    Wiggs     appeals        from     his    twenty-four-month

sentence imposed upon revocation of his supervised release.                                   On

appeal,      Wiggs      alleges        that        his        sentence        was     plainly

unreasonable.       We affirm.

             A    district    court     has       broad    discretion         to     impose    a

sentence upon revoking a defendant’s supervised release.                               United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                We will

affirm a sentence imposed after revocation of supervised release

if it is within the applicable statutory maximum and is not

“plainly unreasonable.”           United States v. Crudup, 461 F.3d 433,

439-40 (4th Cir. 2006).                In determining whether a revocation

sentence is plainly unreasonable, we first assess the sentence

for    reasonableness,       “follow[ing]         generally          the   procedural        and

substantive       considerations        that      we     employ       in   our      review    of

original     sentences.”          Id.    at       438.          A    supervised       release

revocation sentence is procedurally reasonable if the district

court considered the Sentencing Guidelines’ Chapter 7 advisory

policy statements and the 18 U.S.C. § 3553(a) (2006) factors

that    it   is    permitted      to    consider         in     a    supervised       release

revocation case.         See Crudup, 461 F.3d at 439.                         Although the

court need not explain the reasons for imposing a revocation

sentence     in   as   much    detail     as      when     it       imposes    an    original

sentence, “it still must provide a statement of reasons for the

                                              2
sentence       imposed.”               Thompson,          595    F.3d        at    547       (internal

quotation          marks         omitted).                A     revocation          sentence          is

substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

imposed, up to the statutory maximum.                            Crudup, 461 F.3d at 440.

Only     if    a    sentence          is     found       procedurally         or    substantively

unreasonable         will        we    “then     decide         whether       the     sentence       is

plainly unreasonable.”                 Id. at 439.

               After       review       of    the        record,      we    conclude         that    the

revocation          sentence          is      not        plainly       unreasonable.                 The

twenty-four month prison term does not exceed the applicable

maximum allowed by statute.                     The district court considered the

argument of Wiggs’ counsel, the Guidelines advisory range, the

recommendation           of      the        Government,         and        relevant      §    3553(a)

factors,       addressing              on     the        record       Wiggs’        history          and

characteristics, the nature and circumstances of his violative

behavior, the need for the sentence to deter Wiggs, and Wiggs’

breach    of       trust      following        prior       lenient         treatment.          See   18

U.S.C. § 3553(a)(1), (a)(2)(B)-(C); U.S. Sentencing Guidelines

Manual    Ch.       7,     Pt.    A,       introductory         cmt.       3(b)     (2010).          The

district court adequately explained its rationale for imposing

sentence, and the reasons relied upon are proper bases for the

sentence imposed.



                                                     3
          Accordingly,   we   conclude   that    Wiggs’   sentence   was

reasonable, and we affirm the district court’s order imposing

the twenty-four-month prison sentence.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                  4